Citation Nr: 9918176	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the Columbia, South Carolina RO.  This 
case was before the Board in July 1998 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  All reasonable attempts have been made to ensure that all 
relevant evidence has been obtained.

2.  The veteran's testimony of sustaining cold weather 
injuries to the hands and feet during service is not 
credible.

3.  Disability of the hands and feet attributed to cold 
weather injuries were first objectively demonstrated many 
years after service and are not etiologically related to 
service.


CONCLUSION OF LAW

Residuals of cold weather injuries to the hands and feet were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1942 to 
February 1946.

No complaints or findings related to frostbite were noted on 
a September 1942 enlistment examination.  The veteran was 
found to be physically qualified for enlistment.  Service 
medical records note no complaints or findings related to 
frostbite.  No complaints or findings related to frostbite 
were noted on a January 1946 discharge examination.  
Examination of the extremities was normal.  The veteran was 
found to be physically qualified for discharge.

In 1983, the veteran initiated a claim for service connection 
for a broken toe, broken nose, broken thumb, and pilonidal 
cyst.  No reference to complaints of residuals of cold 
weather injuries was noted.

VA treatment reports dated from 1983 to 1996 are negative for 
complaints or findings related to frostbite.  Specifically, a 
September 1987 VA outpatient treatment report notes no edema 
upon examination of the extremities.  Pulses were two plus 
and equal.  An August 1988 VA outpatient treatment report 
notes no edema and no cyanosis upon examination of the 
extremities.

A VA hospital report reflects the veteran was hospitalized in 
July and August 1997 notes findings of trace pedal edema in 
the extremities.  August 1997 and November 1997 VA outpatient 
treatment reports note that the veteran was seen at the foot 
clinic with complaints of onychomycosis.  A history of 
coronary artery disease, hypertension and cerebrovascular 
accident was noted.  The toenails were noted to be short and 
thickened; some peeling was noted.  Assessment was 
onychomycosis.

A January 1998 VA examination report notes the veteran's 
complaints of difficulties with paresthesia and painful 
digits, especially the toes, "over the past several years."  
The veteran further complained of dystrophic changes and 
discoloration of the skin.  He related a history of exposure 
to significant cold for a prolonged period of time while 
serving in London in 1943.  Examination revealed plus three 
pulses of both lower extremities in carotids, trace to plus 
one pedal pulses.  Upon examination, the feet were somewhat 
cold to the touch.  There was mild discoloration noted just 
behind the second, third and fourth digits over the dorsum 
surface of the foot.  Dystrophic changes with thickening of 
the nail beds and onychomycosis of the nail beds were noted 
on both feet and both hands.  Decreased sensation to sharp 
touch was noted in all toes.  Impression was frostbite of the 
upper and lower extremities with objective residual evidence.

The veteran testified during a December 1998 personal hearing 
that he sustained cold weather injuries to his hands and feet 
while on active duty in London.  He stated that he was 
exposed to sleet and freezing cold weather for "[e]ight to 
twelve hours" while wearing a pea coat, low cut shoes and 
cotton gloves.  The veteran further stated that he had pain, 
numbness and swelling in his hands and feet for "several 
days", but never sought medical treatment.  The veteran 
testified that shortly after service, he saw his hometown 
doctor for treatment; the veteran further testified that his 
private physician is "dead now."  The veteran indicated 
that from 1946 until the present, he has treated the 
residuals of cold weather injuries himself, primarily by 
soaking the affected areas in lukewarm water.  He further 
indicated that he has recently sought VA treatment for his 
injuries.  The veteran's wife testified that she remembers 
the veteran soaking his feet at night after he returned home 
from service.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, the Board concludes that the veteran has 
presented a plausible claim.  Moreover, it appears that all 
pertinent evidence has been obtained and VA has complied with 
the duty to assist the veteran in the development of his 
claim.

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In the case at hand, the veteran testified that he sustained 
cold weather injuries to his hands and feet while on active 
duty.  Clearly, in making the diagnosis of residuals of cold 
weather injuries, the examiner relied upon the history 
provided by the veteran.  Accordingly, consideration must be 
given to the credibility of the information provided by the 
veteran.  

The service medical records from the veteran's active duty 
service, including a January 1946 discharge examination 
report, do not show any complaints, clinical findings, or 
diagnosis related to frostbite.  The postservice medical 
records are negative for complaints, clinical findings, or 
diagnosis related to frostbite until 1998.  A January 1998 VA 
examination report notes a history exposure to significant 
cold for a prolonged period of time during service and a 
diagnosis of frostbite with objective residual evidence.

After a complete review of the evidence of record, the Board 
concludes that the preponderance of the credible evidence is 
against the veteran's claim.  In short, the veteran's 
testimony is not credible in light of the contemporaneously 
prepared medical evidence, which does not show that residuals 
of cold weather injuries were sustained during service in 
London.  Moreover, although the veteran submitted a claim for 
service connection for unrelated disability in 1983, that 
application for benefits is conspicuous for the absence of 
any reference to the disability now in issue.  The question 
arises as to why no reference was made to cold injury 
residuals at that time, if the veteran was in fact suffering 
from disability at that time which he believed to be the 
result of service.  In January 1998, the VA examiner related 
the veteran's current disability to frostbite, with the only 
history of cold injury reported as occurring during service; 
however, this statement carries little probative weight as it 
appears to have been based entirely on the history provided 
by the veteran, which is not supported by the objective 
evidence of record.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
There is no reference whatsoever to residuals of cold weather 
injuries until more than fifty years following service.  The 
Court has stated that "[t]he BVA has the duty to assess the 
credibility and weight to be given the evidence."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied, 1 Vet. App. 406 (1991)).  Given the lack of credible 
supporting information, the Board finds that the greater 
weight of the evidence is against the veteran's claim that 
his current diagnosis of frostbite was the result of a cold 
weather injuries sustained in service.


ORDER

Entitlement to service connection for residuals of cold 
weather injuries to the hands and feet is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

